Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 3, 2014

                                       No. 04-14-00386-CV

                                       Arturo Rene ANAYA,
                                             Appellant

                                                 v.

                                       Juliana CASTILLO,
                                             Appellee

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2013-CVG-00820-D2
                           Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER
        A filing fee of $195.00 was due from appellant Arturo Rene Anaya when this appeal was
filed but was not paid. See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051,
51.207(b)(1), 51.208 (West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED
IN CIVIL CASES IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND
BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug.
16, 2013). The clerk of the court notified appellant of this deficiency in a letter dated May 30,
2014, and stated the fee must be remitted no later than June 9, 2014. The fee remains unpaid.
Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay B
       at the time an item is presented for filing B whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order appellant, not later than July 11, 2014, to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he is excused by statute or the
Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court